Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In specification, before paragraph [001], a paragraph directed to the “cross reference to the parent applications including 15/116,623 (US Patent No. 10,336,404) should be inserted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1).


    PNG
    media_image1.png
    526
    707
    media_image1.png
    Greyscale

	Gong et al. does not explicitly teach that the base assembly is formed in one of a cofferdam and a graving dock built in water having a first depth and flooding the one of 
Jahnig et al. teach a method of assembling a floating wind turbine platform wherein a plurality of structural members (18, Figs. 1 and 3) are pre-manufactured from a variety of materials including concrete (paragraphs [0034]).  Jahnig et al. further teach that the wind turbine platform structure can be assembled in multiple assembly steps (i.e., premanufactured and preassembled, paragraph [0024]) and erected in a drydock (graving dock having a first depth) in a very short time and at a minimal expenditure (paragraph [0024], lines 1-10) followed by flooding the graving dock (having a second depth after flooding, paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine base assembly of Gong et al. in a graving dock with a first depth followed by flooding the graving dock having a second depth, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that results in substantial manufacturing cost savings.

As applied to claim 2, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teaches the method including joining each outer column to the center column with a top member, wherein longitudinal axes of each of the top members are coplanar.

As applied to claims 3-5, Gong et al. as modified by Jahnig et al. teach the invention cited.  As for the limitations of “wherein the first depth is a depth greater than a 

As applied to claim 7, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teach the outer columns and center columns are made of composite concrete (Fig. 6, paragraph [0020]).  Jahnig et al. further teach that at least one of the base assembly, the center column, the outer columns, and the tower are formed from concrete cast in place (i.e. cast, outer columns 23 and 24 made from concrete, paragraph [0037]).

As applied to claim 8, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teach the steps of assembling the center column and the outer columns further includes assembling preformed concrete sections of the center column 

As applied to claim 9, Gong et al. as modified by Jahnig et al. teach the invention cited including Gong et al. teaching wherein the keystone (center base 3a made of composite-concrete, Fig. 6, paragraph [0015]) and the plurality of bottom beams (each beam is a combination a lower trusses 2b and a respective outer base 3a) are formed from pre-formed concrete sections (outer bases 3a portion of each beam is made from a composite-concrete material, Fig. 6, paragraph [0015]).
Alternatively, if Applicant does not agree that Gond et al teaches the plurality of bottom beams are formed from pre-formed concrete sections, then Jahnig et al. teach a method of assembling a floating wind turbine platform wherein a plurality of structural members (18, Figs. 1 and 3) are pre-manufactured from a variety of materials including concrete (paragraphs [0034]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide concrete material in the beams of the Gong et al., as taught by Jahnig et al., considering the well-known high compressive and tensile strength properties of steel reinforced concrete that would result in the wind tower platform having enhanced strength that would withstand the high stress and high corrosive operating environment.
  
As applied to claim 10, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teach the step of post-tensioning the keystone to 

As applied to claim 11, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teach moving the assembled floating wind turbine platform from the assembly area into a body of water (paragraph [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed in the method of Gong et al. the step of moving the assembled floating wind turbine platform from the assembly area into a body of water, as taught by Jahnig et al., as an effective means of assembling the platform in a desired location close to the installation site and transporting the platform to the desired installation site in a very short time that result in substantial manufacturing cost savings.  

As applied to claims 12 and 15, Gong et al. as modified by Jahnig et al. teach the invention cited.  Gong et al. further teach adding ballast to the base assembly (also the column bases could be tanks) of the floating wind turbine platform to move the floating wind turbine platform to a desired operating draft (paragraph [0016], claim 1, lines 8-10).

As applied to claim 13, Gong et al. as modified by Jahnig et al. teach the invention cited. Jahnig et al. also teach floating and moving the assembled floating wind turbine platform to a location in a body of water where it will be moored (anchoring by 

As applied to claim 14, Gong et al. as modified by Jahnig et al. teach the invention cited.  Jahnig et al. further teach that the wind turbine platform structure can be assembled in multiple assembly steps (i.e., premanufactured and preassembled, paragraph [0024]) and erected in a drydock (graving dock) in a very short time and at a minimal expenditure (paragraph [0024], lines 3-5) and afterward the graving dock is flooded (paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine platform of Gong et al. in a graving dock followed by flooding the graving dock after each assembly/forming step, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that result in substantial manufacturing cost savings.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1) as applied to claim 1 above, and further in view of Davenport (US 4,696,601).
As applied to claim 6, Gong et al. as modified by Jahnig et al. teach the invention cited with the exception of explicitly teaching that the center column and the outer columns are formed by one of slip forming and jump forming.
Davenport teaches that it is well-known to fabricate offshore tower structures (10, Figs. 1-3) using conventional slipform technique (paragraph bridging cols. 10-11).  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roddier et al. (US 20110037264 A1) teaches that it is well-known to provide floating wind turbine platforms with an active ballast system (paragraph [0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/12/2021